Citation Nr: 1721906	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lateral left knee meniscectomy residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The Veteran had active service in the United States Air Force from June 1965 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, denying the Veteran's request for an increased rating and continuing the Veteran's evaluation of meniscectomy, lateral, left knee, at a rating of 10 percent.

In a December 2014 decision, the Board denied the claim in part, continuing the current 10 percent evaluation of lateral left knee meniscectomy residuals, and granting entitlement to a separate rating of 10 percent for symptomatic removal of semilunar cartilage.  The Veteran appealed the Board's December 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued a memorandum decision that vacated the Board's December 2014 decision and remanded the claim to the Board for further proceedings.  In September 2016, the Board remanded the claim for evidentiary development.  


FINDING OF FACT

The Veteran's left knee meniscectomy residuals include symptoms of pain, "locking," and some "giving way" in the joint, as well as arthritis productive of some limitation of flexion to no more than 100 degrees and limitation of extension to no more than 5 degrees.  There is no historical or current joint effusion, and no patellar subluxation or lateral instability has ever been objectively documented.  



CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 10 percent for lateral left knee meniscectomy residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.71a, Diagnostic Codes 5010; 5256-5263 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his residuals of a left meniscectomy, irrespective of a separate evaluation assigned for removal of cartilage, are more severe than is currently contemplated in the assigned 10 percent rating.  He alleges that a higher rating is warranted, to include consideration of additional separate compensable ratings based on "locking," pain, and effusion and/or lateral instability and patellar subluxation.  For reasons discussed in detail below, the Board disagrees.  

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion. 

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016). 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran filed his claim for an increased rating in February 2010, contending that his left knee condition was worsening.  The Veteran appeared for a VA examination in March 2010, and at that time, he reported worsening left knee pain and stiffness which he treated with ibuprofen.  The examiner noted symptoms of giving way, pain, stiffness, and tenderness.  The Veteran could stand for 20 minutes and walk one mile, and the examiner found left knee flexion of +5 to 125 degrees, with extension limited to five degrees.  There was no objective evidence of pain following repetitive motion and no evidence of joint dislocation, subluxation, or instability. 

The Veteran also appeared for a VA examination in March 2012.  At that time, the Veteran reported increasing pain and stiffness in the left knee, and mechanical symptoms of his knee "giving way."  He stated that he is unable to stand for long periods, and he denied interval surgery, injection, or other treatment.  The Veteran denied experiencing flare-ups.

In the narrative report of the 2012 VA assessment, the examiner found that left knee flexion ended at 140 degrees or greater and there was no limitation on extension. Left knee post-test range of motion flexion ended at 140 degrees or greater and there was no limitation on extension.  The examiner found no functional loss or functional impairment associated with his knee; however, there was tenderness or pain to palpation affecting the left knee.  Knee flexion and extension showed normal strength and joint stability tests were normal.  In addition, there was no evidence or history of recurrent patellar subluxation.  The examiner found no additional conditions affecting the left knee; however, it was noted that he had frequent episodes of joint "locking" and joint pain due to his meniscus condition. The Veteran was not noted to need any assistive device, and his knee condition was described as not impacting his ability to work.

In October 2016, the Veteran was again examined by VA.  At that time, he reported subjective complaints of "clicking" and "locking or stiffness" in his knee with pain during activities such as walking for long distances.  He did not report any "flare-ups" of knee pain.  Flexion was to 100 degrees, which was slightly abnormal, and extension was to zero which was listed as the normal end of range.  There was no pain demonstrated during examination, and no pain noted during weight-bearing.  The Veteran was able to perform repeated testing of the knee joint, with no functional limitation or further  loss associated with the additional motion of the joint.  No pain, weakness, fatigability, or incoordination was noted to be present, and the Veteran did not exhibit muscle loss or atrophy.  No current or historical lateral instability or recurrent subluxation was noted to be present.  A meniscal tear, with "locking" and joint pain was assessed.  No effusion was reported in the examination report, and the limitation on occupational functioning was limited to the sole area of "pain and difficulty" following "long" periods of walking.  

With respect to a higher rating based on limitation of motion, the currently assigned rating under Diagnostic Code 5010 contemplates a noncompensable level of limitation of motion in the presence of X-ray findings of arthritis.  In order to warrant a higher evaluation based on limitation of motion, the evidence would have to show either limitation of flexion of 30 degrees or less; limitation of extension of 15 degrees or more; or limitation of flexion of 45 degrees or less combined with limitation of extension to 10 degrees or more for separate increases to 20 percent based on flexion and extension respectively.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  However, in the present case, the Veteran does not have flexion limited to 45 degrees or less or extension limited to 10 degrees or more in the left knee as contemplated by compensable ratings based on limitation of motion under Diagnostic Codes 5260 and 5261.  Id.   It is also noted that the Veteran has not alleged, nor has the record demonstrated, the presence of ankyloses or tibia and/or fibula impairment which might, if present, warrant consideration of a higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  

The Board has considered  38 C.F.R. §§ 4.40, 4.45, and the DeLuca factors, and in this case, a higher rating based on these factors is not warranted.  Indeed, the rating of 10 percent rating contemplates the entirety of the Veteran's symptoms in regard to the left knee, including the Veteran's subjective reports of left knee pain, tenderness, stiffness, "locking," and "giving way," as well as the objective findings of limitation of motion found on examination.  The Veteran did not report, nor were there objective findings of, excess fatigability or incoordination.  While the Veteran reported difficulty standing and walking long distances, the 2010 examination report noted that he could stand for 20 minutes and there is no indication of significant impairment in walking with respect to routine, day-to-day activities.  In 2016, the only functional impairments considered in the context of occupational functioning was some pain and discomfort noted after "long" periods of walking.  The knee disablement was not found to prevent occupational functioning or any marked interference in the Veteran's ability to engage in routine movement with his legs.  Moreover, the Veteran has essentially full extension and a minor degree of limitation of flexion, even on repetition, and the Veteran maintains full muscle strength and muscle tone.  See 38 C.F.R. 4.40 (2016). 

As noted in the introductory section, the Veteran appealed the denial of a 10 percent rating for a lateral meniscectomy of the left knee, with an assigned additional 10 percent separate rating for symptomatic removal of semilunar cartilage, to the Court.  Pursuant to a memorandum decision dated in March 2016, the Board's 2014 decision on the matter was vacated and the claim remanded for actions consistent with the mandates of the Court's order.  

Essentially, the Court concluded that inadequate reasons and bases were given in the Board's 2014 decision in one specific area.  Specifically, the Court took exception with the Board considering complaints of the knee "giving way," as noted in a March 2010 examination, and complaints of "joint pain and locking" in a March 2012 examination, for purposes of evaluation under Code 5259 only.  The Court, apparently, had questions as to why such symptoms would not warrant consideration under Code 5257, which pertains to lateral instability and/or patellar subluxation in evaluation of "other impairments of the knee."  The Board is happy to elaborate for the Court's further understanding in this case.     

Code 5259, for which the Veteran has a separate 10 percent evaluation, describes a maximum schedular 10 percent rating for removed semilunar cartilage that is symptomatic.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Code 5258 allows for a rating of 20 percent where there is a "dislocated" semilunar cartilage, with "frequent episodes of 'locking,' pain, and effusion into the joint."  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  The Board, in evaluating the Veteran's disability picture in 2014, described the lay complaints of "locking" and "giving way" in the context of awarding a rating under Code 5259, as they were reports of symptoms which the Veteran, as a lay person, is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran did not, at the time of the earlier decision, and has not subsequently, displayed any effusion in the joint which would be necessary, in addition to lay-observable "locking" and pain, to warrant the award of a 20 percent rating.  

With respect to the Board dismissing entitlement to a separate rating under Code 5257 in 2014 in light of the reported symptoms, the Board is confused by the Court's description of the complaints of "locking" and "giving way" as somehow being equivalent to a medically-established diagnosis of lateral instability or recurrent subluxation.  Indeed, the regulatory scheme mentions "locking" in Code 5258 in quotation marks (and not at all in Code 5257), which specifically indicates that the complaint is of a subjective nature uniquely identifiable by the Veteran through perception of his senses with respect to evaluation under that regulatory criteria.  The Veteran has such "locking" as well as complaints of "giving way"; however, as noted, he does not exhibit effusion associated with cartilage dislocation which would warrant the assignment of a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258.  That "locking" and "giving way" equate to "symptoms," which are generically described in Code 5259, without respect to any dislocated cartilage or demonstrated effusion, means that a separate 10 percent rating under such provision is appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259.  Such a rating was effectuated by the RO in 2014, and the current decision does not disturb that separate 10 percent evaluation.  

A rating under Code 5257, however, calls for "recurrent subluxation or lateral instability" to warrant a rating for "other impairments of the knee."  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In the most recent October 2016 VA examination report, the Veteran was expressly found to not demonstrate either patellar subluxation or lateral instability currently or by history.  Earlier findings also do not demonstrate an assessment of subluxation or lateral instability.  

As to the Court's specific inquiry, "lateral instability" and/or "patellar subluxation" are not, as is the case in Code 5258 with reference to "locking," put in quotation marks in the regulatory criteria.  Id.  In other words, while a Veteran can, as a lay person, competently report on matters such as "locking" or, frankly, a feeling of issues with balance and security in his knee joint, a determination with respect to the presence of lateral instability and/or patellar subluxation is medical in nature and requires specific expertise to assess.  See Jandreau at 1377.  That is, lateral instability and patellar subluxation are not symptoms capable of lay observation in the manner of "locking" and "giving way."  Indeed, an assessment of "lateral instability" is done after a comprehensive and specific test by a trained orthopedic examiner, and it, along with patellar subluxation, are not conditions "simple" in nature so that a layperson such as the Veteran may competently diagnose them (like, for example, as would be the case where tinnitus or the existence of varicose veins are the issues at hand).  Id.; Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Due to the specific medical finding wholly against the existence of either patellar subluxation or lateral instability, the Board determines that a rating under Code 5257, irrespective of subjective complaints of "locking" and "giving way," is unwarranted in this case.  Simply, "giving way" or "locking" in the joint does not equate to a medical diagnosis of patellar subluxation and/or instability, and the Board cannot assign a separate rating on such a basis.  

The only functional impairment associated with the service-connected left knee disability picture is some limitations with standing and, as documented most recently in 2016, a problem with walking long distances.  The record does not raise, and the Veteran has not contended, that he is unable to engage in any type of substantially gainful employment on account of his knee.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Further, the Veteran has not contended that his disability picture is not adequately contemplated by the rating schedule, and there is nothing of record which would suggest that his current symptoms are not fully encompassed by the assigned 10 percent ratings.  See Doucette v. Shulkin, No. 15-2818 (March 6, 2017).  

Given the above, the claim for an increase is denied.  VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for an increase in rating, to include on the basis of entitlement to additional separate compensable ratings.  38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability rating in excess of 10 percent for lateral left knee meniscectomy residuals is denied.  

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


